Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 18, line 2, “(barbell shape)” has been deleted and --barbell shape-- has been inserted. 

Allowable Subject Matter
Claims 1-4 and 7-31 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose in regards to claim 1, wherein the connecting elements of the at least one base unit are of curved shape and the curved shape of the connecting elements is a U-shape with two limbs, and wherein the two limbs are arranged in the longitudinal extent of the at least one transverse member and the two limbs are spaced in the longitudinal direction of the line guiding device and including all of the other limitations within the claim. 

The prior art does not disclose in regards to claims 28 and 29, wherein the at least one base unit comprises at least two base units which are arranged spaced from each other in heightwise direction perpendicularly to the transverse direction and which are fixedly connected together by a construction having a bar framework with at least one bar framework limb and including all of the other limitations within the claim.
The prior art does not disclose in regards to claim 30, wherein the connecting the side wall segments of the adjacent members are connected together by a least one transverse member with at least one base unit, wherein the at least one transverse member has a longitudinal extent and the longitudinal extent extends in the transverse direction of the line guiding device, and wherein the side all segments are of a flexible bendable configuration in a bending plane perpendicularly to the transverse direction and including all of the other limitations within the claim. 
The prior art does not disclose in regards to claim 31, wherein the connecting the side wall segments of the adjacent members are connected together by a least one transverse member with at least one base unit, wherein the at least one transverse member has a longitudinal extent and the longitudinal extent extends in the transverse direction of the line guiding device, and wherein the side wall segments have a 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826.  The examiner can normally be reached on M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631